UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4119
RAWLE ANTHONY COLE, a/k/a Danny,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
           Joseph F. Anderson, Jr., Chief District Judge.
                          (CR-98-1126-JFA)

                  Submitted: November 19, 2003

                      Decided: December 8, 2003

    Before WILKINSON and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                             COUNSEL

Andrew R. MacKenzie, BARRETT MACKENZIE, L.L.C., Green-
ville, South Carolina, for Appellant. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                       UNITED STATES v. COLE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In a previous appeal, this court affirmed Rawle Anthony Cole’s
convictions for conspiracy to distribute and possess with intent to dis-
tribute crack cocaine, in violation of 21 U.S.C. §§ 841, 846(a)(1)
(2000), and carrying a firearm in relation to a drug-trafficking
offense, in violation of 18 U.S.C. § 924(c), (o) (2000). However, the
court vacated Cole’s sentence on the conspiracy count and remanded
the case to the district court for resentencing to a term of not more
than twenty years for that offense. See Apprendi v. New Jersey, 530
U.S. 466 (2000).

   Cole now appeals from the 240-month sentence the district court
imposed on remand. Cole’s attorney has filed a brief pursuant to
Anders v. California, 386 U.S. 738, 744 (1967), stating that there are
no meritorious issues for appeal, but asserting that the district court
erred in denying Cole’s motion for a downward departure due to an
"extraordinary physical impairment." See U.S. Sentencing Guidelines
Manual § 5H1.4 (2002). Cole was informed of his right to file a pro
se brief, but has not done so. Because our review of the record dis-
closes no reversible error, we affirm in part and dismiss in part.

   Prior to resentencing, Cole moved for a downward departure based
on his cancer diagnosis. The district court considered the medical evi-
dence and declined to depart. Where the sentencing court was aware
of its authority to depart and simply declined to do so, we lack author-
ity to review its decision. See United States v. Edwards, 188 F.3d 230,
238-39 (4th Cir. 1999); United States v. Bayerle, 898 F.2d 28, 30-31
(4th Cir. 1990). Here, the district court was aware of its authority to
depart, but concluded that a departure was not warranted in this case.
We lack authority to review this decision and therefore dismiss this
portion of the appeal.
                        UNITED STATES v. COLE                         3
   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Cole’s sentence. This court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation.
Counsel’s motion must state that a copy thereof was served on the cli-
ent. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                       AFFIRMED IN PART; DISMISSED IN PART